18-13547-cgm   Doc 7   Filed 11/29/18    Entered 11/29/18 13:07:58   Main Document
                                        Pg 1 of 33
18-13547-cgm   Doc 7   Filed 11/29/18    Entered 11/29/18 13:07:58   Main Document
                                        Pg 2 of 33
18-13547-cgm   Doc 7   Filed 11/29/18    Entered 11/29/18 13:07:58   Main Document
                                        Pg 3 of 33
18-13547-cgm   Doc 7   Filed 11/29/18    Entered 11/29/18 13:07:58   Main Document
                                        Pg 4 of 33
18-13547-cgm   Doc 7   Filed 11/29/18    Entered 11/29/18 13:07:58   Main Document
                                        Pg 5 of 33
18-13547-cgm   Doc 7   Filed 11/29/18    Entered 11/29/18 13:07:58   Main Document
                                        Pg 6 of 33
18-13547-cgm   Doc 7   Filed 11/29/18    Entered 11/29/18 13:07:58   Main Document
                                        Pg 7 of 33
18-13547-cgm   Doc 7   Filed 11/29/18    Entered 11/29/18 13:07:58   Main Document
                                        Pg 8 of 33
18-13547-cgm   Doc 7   Filed 11/29/18    Entered 11/29/18 13:07:58   Main Document
                                        Pg 9 of 33
18-13547-cgm   Doc 7   Filed 11/29/18 Entered 11/29/18 13:07:58   Main Document
                                     Pg 10 of 33
18-13547-cgm   Doc 7   Filed 11/29/18 Entered 11/29/18 13:07:58   Main Document
                                     Pg 11 of 33
18-13547-cgm   Doc 7   Filed 11/29/18 Entered 11/29/18 13:07:58   Main Document
                                     Pg 12 of 33
18-13547-cgm   Doc 7   Filed 11/29/18 Entered 11/29/18 13:07:58   Main Document
                                     Pg 13 of 33
18-13547-cgm   Doc 7   Filed 11/29/18 Entered 11/29/18 13:07:58   Main Document
                                     Pg 14 of 33
18-13547-cgm   Doc 7   Filed 11/29/18 Entered 11/29/18 13:07:58   Main Document
                                     Pg 15 of 33
18-13547-cgm   Doc 7   Filed 11/29/18 Entered 11/29/18 13:07:58   Main Document
                                     Pg 16 of 33
18-13547-cgm   Doc 7   Filed 11/29/18 Entered 11/29/18 13:07:58   Main Document
                                     Pg 17 of 33
18-13547-cgm   Doc 7   Filed 11/29/18 Entered 11/29/18 13:07:58   Main Document
                                     Pg 18 of 33
18-13547-cgm   Doc 7   Filed 11/29/18 Entered 11/29/18 13:07:58   Main Document
                                     Pg 19 of 33
18-13547-cgm   Doc 7   Filed 11/29/18 Entered 11/29/18 13:07:58   Main Document
                                     Pg 20 of 33
18-13547-cgm   Doc 7   Filed 11/29/18 Entered 11/29/18 13:07:58   Main Document
                                     Pg 21 of 33
18-13547-cgm   Doc 7   Filed 11/29/18 Entered 11/29/18 13:07:58   Main Document
                                     Pg 22 of 33
18-13547-cgm   Doc 7   Filed 11/29/18 Entered 11/29/18 13:07:58   Main Document
                                     Pg 23 of 33
18-13547-cgm   Doc 7   Filed 11/29/18 Entered 11/29/18 13:07:58   Main Document
                                     Pg 24 of 33
18-13547-cgm   Doc 7   Filed 11/29/18 Entered 11/29/18 13:07:58   Main Document
                                     Pg 25 of 33
18-13547-cgm   Doc 7   Filed 11/29/18 Entered 11/29/18 13:07:58   Main Document
                                     Pg 26 of 33
18-13547-cgm   Doc 7   Filed 11/29/18 Entered 11/29/18 13:07:58   Main Document
                                     Pg 27 of 33
18-13547-cgm   Doc 7   Filed 11/29/18 Entered 11/29/18 13:07:58   Main Document
                                     Pg 28 of 33
18-13547-cgm   Doc 7   Filed 11/29/18 Entered 11/29/18 13:07:58   Main Document
                                     Pg 29 of 33
18-13547-cgm   Doc 7   Filed 11/29/18 Entered 11/29/18 13:07:58   Main Document
                                     Pg 30 of 33
18-13547-cgm   Doc 7   Filed 11/29/18 Entered 11/29/18 13:07:58   Main Document
                                     Pg 31 of 33
18-13547-cgm   Doc 7   Filed 11/29/18 Entered 11/29/18 13:07:58   Main Document
                                     Pg 32 of 33
18-13547-cgm   Doc 7   Filed 11/29/18 Entered 11/29/18 13:07:58   Main Document
                                     Pg 33 of 33
